Judgment, Supreme Court, Bronx County (John G. Ingram, J), rendered December 9, 2004, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Moissett, 76 NY2d 909 [1990]). The court elicited defendant’s express waiver, and it did not conflate the right to appeal with the rights automatically forfeited by a guilty plea. This waiver forecloses review of defendant’s suppression claims. Concur—Buckley, EJ., Saxe, Williams, Sweeny and Malone, JJ.